Citation Nr: 1509338	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.  

2.  Entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for a bilateral hip disability.  

5.  Entitlement to service connection for a groin disability.  

6.  Entitlement to service connection for a vision disorder.  

7.  Entitlement to service connection for a low back disability.  

8.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  

9.  Entitlement to an initial rating higher than 10 percent for pes planus.  

10.  Entitlement to an effective date prior to February 24, 2009 for the grant of service connection for pes planus.  

11.  Entitlement to special monthly compensation based upon being housebound.  


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 1991.  The appellant did not serve overseas, and there is no evidence that he served in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Although the Veteran filed a claim for PTSD and depression, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disability to include any and all psychiatric diagnoses shown in the claims file.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that it has reviewed the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issues of entitlement to service connection for psychiatric, vision, low back, and groin disorders; for bilateral hip, leg, knee and ankle disorders; entitlement to an initial rating higher than 10 percent for pes planus; and entitlement to special monthly compensation based upon being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating decision in February 2010, the RO granted entitlement to service connection for pes planus, and assigned an effective date of February 24, 2009, the date of receipt of the claim.

2.  No claim, either formal or informal, alleging entitlement to service connection for pes planus was presented to VA February 24, 2009.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 2009 for service connection for pes planus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2009 VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the September 2012 statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claim.

Analysis 

The Veteran appeals the denial of entitlement to an effective date earlier than February 24, 2009 for the grant of service connection for pes planus.  Based on the evidence of record, the Board finds that the assigned effective date is the earliest possible effective date assignable in this case. 
 
In this regard, Section 5110(a) of title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  
 
On February 24, 2009, the RO received the Veteran's claim for service connection for pes planus.  Although the correspondence was dated October 24, 2008, it was received by VA on February 24, 2009.  In a February 2010 rating decision, service connection for pes planus was granted with an evaluation of 10 percent effective February 24, 2009.  The RO assigned an effective date of February 24, 2009 as that was the date the claim was received by the RO.  

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  As the Veteran submitted a claim for service connection for pes planus on February 24, 2009, an effective date of February 24, 2009 is warranted.  

The Board is mindful of the Veteran's contentions that he submitted his claim on October 24, 2008 to his Congressman and the Secretary of Veteran Affairs.  There is no corroboration, however, of such in the record.  The Veteran may have drafted and/or dated the claim for service connection on October 24, 2008 but the fact remains that VA did not receive the claim until February 24, 2009.  The record does not establish that there was an informal claim, formal claim, or written intent to file a claim for service connection for pes planus prior to February 24, 2009.  While VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by a claimant.  
 
Under such circumstances, the effective date is governed by the date of receipt of the claim; February 24, 2009.  As the applicable law and regulatory provisions are clear on the issue at hand the Board concludes that entitlement to an effective date for the grant of service connection for pes planus earlier than February 24, 2009 must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) , Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than February 24, 2009 for the grant of service connection for pes planus is denied.  


REMAND

The Veteran appeals the denial of service connection for vision, low back, and groin disorders; for bilateral hip, leg, knee and ankle disorders.  Service treatment records show that in December 1990 the Veteran complained of right testicular pain.  In November 1990, a summary was given of defective distant and near vision.  
In February 1991, the Veteran complained of back pain that radiated into the leg or below the knee.  There is also a notation for the right hip in February 1991.  With regard to the claim for a bilateral ankle disability, the Board notes that in June 2009 the Veteran presented with moderate bilateral ankle swelling and pain in both feet and legs.  The Veteran argues that his bilateral ankle disability may be related to his service connected bilateral pes planus.  

The Veteran also appeals the denial of service connection for an acquired psychiatric disability to include PTSD.  He claims that while in the service he feared for his life as a "wartime" solider.  In this regard, the Board first notes that the appellant did not serve in combat.  As such, his lay testimony, by itself, does not establish the occurrence of the alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  Second, in 2011 the appellant was diagnosed with posttraumatic stress disorder.  During an August 2011 examination, the Veteran reported that his "best friend" died from a "friendly fire" accident while on a field artillery training range in service.  The name of his "best friend" was not provided, and the Board notes that given the fact that the appellant did not serve in combat any artillery accident was not a "friendly fire" accident.  (Friendly fire is an attack by a military force on friendly forces while attempting to attack the enemy, either by misidentifying the target as hostile or due to error or inaccuracy.)

Significantly, the Veteran has not been afforded VA examinations in relation to his claims.  As the evidence shows some in service complaints and the Veteran asserts an in service onset, the Board finds that a VA examination is warranted.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) (West 2014) and 38 C.F.R. § 3.159(c)(4)(i) (2014), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Board finds that a VA compensation examination is needed for proper adjudication of the above claims.  

Furthermore, to ensure that the record reflects the current severity of the Veteran's pes planus, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Simply put, the 2009 VA examination of the Veteran's foot disorder is now too remote to adequately address the severity of the Veteran's current pes planus.  

The issue of entitlement to special monthly compensation based upon being housebound is inextricably intertwined with the above issues.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  As such, appellate action on the claim of entitlement to special monthly compensation based upon being housebound, at this juncture, would be premature.  A remand is therefore warranted for this issue as well.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the remaining claims on appeal.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to his claims.  All attempts to procure such records must be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to address the nature and etiology of any current low back, knee, leg, ankle and/or hip disorders.  The examiner must be provided access to the appellant's claims folder, to include all VBMS and Virtual VA files.  As to each and every disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability is related to service.  If an ankle disability is diagnosed, the examiner should address whether such disability was caused and/or aggravated by his service-connected bilateral pes planus.  If aggravation is found, the examiner must identify the baseline level of severity of the nonservice- connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  A complete, well reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

3. Schedule the Veteran for a VA examination to address the nature and etiology of any current vision disability.  The examiner must be provided access to the appellant's claims folder, to include all VBMS and Virtual VA files.  As to each and every vision disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability is related to the appellant's active duty service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

4. Schedule the Veteran for a VA examination to address the nature and etiology of any current groin disability.  The examiner must be provided access to the appellant's claims folder, to include all VBMS and Virtual VA files.  As to each and every disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability is related to the appellant's active duty service.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

5. Schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed psychiatric disorder to include PTSD.  The examiner must be provided access to the appellant's claims folder, to include all VBMS and Virtual VA files.  Following a review of all of those documents, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater that any current psychiatric disability diagnosed on examination or in the record was caused and/or aggravated by service.  If the examiner diagnoses posttraumatic stress disorder then a discussion of the evidence which independently verifies the stressor upon which the diagnosis was made must be provided.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

6. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his pes planus.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must be provided access to the appellant's claims folder, to include all VBMS and Virtual VA files.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to weakness, fatigability, or incoordination must be noted in the examination report, if applicable.  A complete rationale should be provided for any opinion expressed.

7. The AOJ must ensure that all medical examination reports and opinions fully comply with this remand and the questions presented.  If any report is insufficient in any manner it must be returned to the examiner for necessary corrective action, as appropriate.

8. Thereafter, readjudicate the issues on appeal to include the issue of entitlement to special monthly compensation based upon being housebound.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


